Case 2:18-cv-02281-JAM-DMC Document 52 Filed 02/09/21 Page 1of1

“sO E34 (103) Subsutuuen ef Adore

UNITED STATES DISTRICT COURT

 

 

Eastern District of California
RRBES CNGES CONSENT ORDER GRANTING
Plaintif¥ (s), SUBSTITUTION OF ATTORNEY
V.
DOCTOR JALAL SOLTANIAN, et al easkaeR. IBA AA

 

Defendant (s),

Notice is hereby given that, subject to approval by the court, _James S. Pucelik, M.D. substitutes
(Pany (3) Name}

Michael R. Mordaunt State Bar No. 66971 as counsel of record in
(Name er New Attorney)

Michael R. Merdaunt / Riggio, Mordaunt & Kelly

(Name of Antiorney (5) Withdrawing Appearance)

place af

Centact information for new counsel is as follows:

 

 

 

 

 

 

Firm Name: Mordaunt, Roundy, Reih! & Jimerson

Address: 7488 Shoreline Drive Suite 81, Stockton, CA 95219

Telephone: (209) 473-8732 Facsimile _(209) 957-9165

E-Mail (Optional): _Mmordeunt@mrrjlaw.com: cjimerson@mrijlaw.com
i consent to the above substitution. “fers | Lanter %
Date: 42/28/2020 )

 

 

(Signature of Pars Oba
Vale Woebd.l

| consent to being substituted.

 

Date: 12/28/2020

 

 

(Signature of Former Attorney (sp

| consent to the above substitution.
f)
Date: 12/28/2020 Vd RWG f
(Signature af New Attomey)
The substitution of attorney is hereby approved and so O

ee DN \ onveny 21 (al
SJ

{Note: A separate consent order of substitution must be filed by cach new attorney wishing to enter an appearance]

Vw

Juage
